WILLIAMS, J..
(dissenting) — I dissent for the reason that while I am of the opinion that the proviso in the Assessors’ Act (Sec. 11341, R.~ S. 1909) is unconstitutional, yet I am of the further opinion that the remaining portion of the act supplies a valid, statute complete within itself, and that the remaining portion is of such character as to justify the belief and presumption that the Legislature would have enacted it even though the proviso had been omitted or its invalidity been known. [State ex rel. v. Gordon, 236 Mo. 142, l. c. 170; State ex inf. v. Washburn, 167 Mo. 680; Cooley’s Constitutional Limitations (7 Ed.), pp. 246-8; Hale v. McGettigan, 114 Cal. 112, l. c. 117-121.]
Graves, G. J., and Blair, J., concur herein.